DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to the Arguments/Remarks filed 12/1/21. Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 12/1/21 have been fully considered but they are not persuasive.
Applicant submits that the examiner relies on Selig’s “sound profile” to reject different parts because ¶0041 was cited multiple times in the rejection. The examiner respectfully disagrees. The sound profile is a selected algorithm that has ambient sound enhancement parameters (“Block S130 functions to select a sound profile specific to the audio type.” “Block S130 selects a sound profile, to be applied to the audio signal in Block S140, from a database of algorithms (e.g., fillers) unique to the user.” ¶0041 and ¶0045, Fig. 2), which can be updated based on the hearing profile (“Block S130 can therefore select and/or adjust the sound profile dynamically according to any one or more of the user's hearing profile.” ¶0047). The sound profile (which includes these updated parameters) is sent to the DSP at s140 so that the DSP can process the input audio signal (from s120) using the hearing profile based parameters (“Block S130 functions to select a sound profile specific to the audio type, which is subsequently implemented in Block S140 in conjunction with the user's hearing profile to modify the audio signal in anticipation of the user's particular hearing needs for the particular audio type.” ¶0041 and Fig. 2). 
To reiterate, the sound profile is mapped to the sound enhancement algorithm, which has a set of ambient sound enhancement DSP parameters. The signal processor of Fig. 2 is mapped to the ambient sound enhancement DSP which implements the parameters. A plurality of different sound profiles are .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, lines 1-2 and 8-9 both disclose “a mobile computing device.” Assuming they refer to the same mobile computing device, the instance in lines 8-9 should be changed to “the mobile computing device.”  
	Claims 2-20 are rejected for depending on claim 1 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-11 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Selig et al. (US 2014/0314261 A1) hereinafter “Selig.”
As to claim 1, Selig discloses a method for ambient sound enhancement on a mobile device (¶0002 and Fig. 1), the method comprising: 
generating a user hearing profile (¶0011, Fig. 1. “Generating a hearing profile for the user and corresponding to the mobile computing device and the audio output device in Block S104.” Hearing profiled generated at S104.); 
calculating at least one set of ambient sound enhancement digital signal processing (DSP) parameters for a selected sound enhancement algorithm, the calculation of the at least one set of ambient sound enhancement DSP parameters based at least in part on the user hearing profile and the selected sound enhancement algorithm (¶0011, ¶0016, ¶0035, ¶0041 and ¶0047, Figs. 1 and 2. “Block S130 functions to select a sound profile specific to the audio type, which is subsequently implemented in Block S140 in conjunction with the user's hearing profile to modify the audio signal in anticipation of the user's particular hearing needs for the particular audio type.” “Block S120 can qualify the audio signal containing the voice(s) as local conversation, a phone call, music, or ambient noise, etc.” “The method S100 is implemented through software executing on embedded circuitry (e.g., a processor or microcontroller) incorporated into an audio device.” “Block S130 can therefore select and/or adjust the sound profile dynamically according to any one or more of the user's hearing profile.” Sound profile dynamically adjusted according to a user’s hearing profile.); 
in response to a user initiating an ambient sound enhancement function on a mobile computing device (¶0060. “Block S130 can also adjust multiple sound profiles 
parameterizing, at the mobile computing device, an ambient sound enhancement DSP with the retrieved set of calculated ambient sound enhancement DSP parameters (¶0041 and ¶0047, Fig. 2. Adjusted parameters of sound profile selected at s130 sent to and implemented by signal process at s140.); 
capturing ambient sound with at least one microphone of the mobile computing device (¶0015 and ¶0036, Figs. 1-2. “In the implementation in which Block S110 collects the audio signal from a single microphone, Block S120 can analyze the audio signal, identify echoes in the audio signal, and generate a sound map of the space occupied by the user based on the identified echoes in the audio signal. Similarly, in the implementation in which Block S110 collects audio signals from multiple microphones.” Face-to-face conversation or with a small group, hearing in a lecture hall, phone call on a windy day, etc.);
processing the captured ambient sound with the parameterized ambient sound enhancement DSP to generate a DSP enhance processed audio signal  (¶0041 and ¶0062, Fig. 2. “Block S130 functions to select a sound profile specific to the audio type, which is subsequently implemented in Block S140 in conjunction with the user's hearing profile to modify the audio signal in anticipation of the user's particular hearing needs for the particular audio type. For example, Block S130 can retrieve the particular sound 
outputting the DSP enhanced processed audio signal to a transducer of the mobile computing device (¶0016 and ¶0067, Fig. 2. Processed audio output at s150. “The audio device, the peripheral device, and/or the computing device can be any other suitable type of device and can be discrete and/or physically coextensive (i.e., embodied in the same device).”).
As to claim 2, Selig discloses wherein capturing the ambient sound is performed in substantially real time with one or more of: processing the captured ambient sound with the ambient sound enhancement DSP to generate the DSP enhanced processed audio signal; and outputting the DSP enhanced processed audio signal to the transducer of the mobile device (¶0013, Fig. 1. “The method S100 functions to process (e.g., manipulate, change) an audio signal substantially in real-time according to a known hearing ability of a user and a sound profile specific to a characteristic, type, and/or origin of the audio signal, thereby dynamically adapting an output of an audio device specifically for the user across various listening scenarios.”).
	As to claim 3, Selig discloses wherein the retrieved set of calculated ambient sound enhancement DSP parameters corresponds to a sound enhancement algorithm associated with the user's mobile computing device or indicated by a user input to the mobile computing device (¶0041 and ¶0045. “Block S130 can retrieve the particular sound profile from a set of sound profiles stored locally on the user's mobile computing device or on the peripheral device based on an the audio type identified in Block S120.” “In one implementation, Block S130 selects an sound profile, to be applied to the audio signal in Block S140, from a database of algorithms (e.g., fillers) unique to the user.”).
claim 4, Selig discloses wherein the sound enhancement algorithm associated with the user's mobile computing device is selected from a plurality of available sound enhancement algorithms configured in a local storage of the user's mobile computing device (¶0041 and ¶0045. “Block S130 can retrieve the particular sound profile from a set of sound profiles stored locally on the user's mobile computing device or on the peripheral device based on an the audio type identified in Block S120.” “In one implementation, Block S130 selects an sound profile, to be applied to the audio signal in Block S140, from a database of algorithms (e.g., fillers) unique to the user.”).
	As to claim 5, Selig discloses wherein the selection of the sound enhancement algorithm from the plurality of sound enhancement algorithms is based at least in part on an analysis of the ambient sound captured by the user's mobile computing device (¶0041 and ¶0045. “Block S130 can retrieve the particular sound profile from a set of sound profiles stored locally on the user's mobile computing device or on the peripheral device based on an the audio type identified in Block S120.” “In one implementation, Block S130 selects an sound profile, to be applied to the audio signal in Block S140, from a database of algorithms (e.g., fillers) unique to the user.”).
	As to claim 6, Selig discloses one or more of processing the captured ambient sound to: attenuate sound not originating in front of the user or the microphone of the user's mobile computing device that captured the ambient sound, by applying a directional processing algorithm to the captured ambient sound or the DSP enhanced processed audio signal; and attenuate sounds that have typical characteristics of noise, regardless of the direction of arrival, by applying one or more digital noise reduction algorithms (¶0036, ¶0048 and ¶0056. “In an example in which the user is in a crowded restaurant, Block S120 can apply a highest priority to sounds originating nearest and in front of the user.” “Block S130 can implement these preferences by selecting (or 
	As to claim 7, Selig discloses wherein the user hearing profile is generated by conducted at least one hearing test on a mobile computing device (¶0011, Fig. 1. “Outputting a tone in a hearing test in Block S102; based on a response to the tone entered by a user, generating a hearing profile for the user and corresponding to the mobile computing device and the audio output device in Block S104.”).
	As to claim 8, Selig discloses wherein the mobile computing device is the mobile computing device associated with the user ¶0011, Fig. 1. “Outputting a tone in a hearing test in Block S102; based on a response to the tone entered by a user, generating a hearing profile for the user and corresponding to the mobile computing device and the audio output device in Block S104.”).
As to claim 10, Selig discloses wherein the user hearing profile is generated at least in part by analyzing a user input of demographic information to thereby interpolate a representative hearing profile (¶0016 and ¶0043-0044, Fig. 2. “The computer system can also incorporate a user interface through which the user can… enter demographic or other personal information…” “Block S130 can access one or more demographics of the user and apply the demographic(s) of the user to selection of the particular sound profiled from the set.”).
	As to claim 11, Selig discloses wherein the user input of demographic information includes an age of the user (¶0016 and ¶0043-0044, Fig. 2. “The computer system can also incorporate a user interface through which the user can… enter demographic or other personal information…” “Block S130 can extract an age, gender, location, ethnicity, and/or occupation of the user from a user profile stored within a social networking system linked to the native hearing augmentation application executing on the user's mobile computing device.” Age part of demographic information.).
claim 13, Selig discloses wherein: the at least one set of calculated ambient sound enhancement DSP parameters is stored on a remote server (¶0025 and ¶0041. “Block S104 can store the hearing profile remotely, such as within an account assigned to the user and stored on a remote server.” “Block S130 can download the sound profile from a remote server.”); and 
retrieving the at least one set of calculated ambient sound enhancement DSP parameters comprises receiving a requested set of calculated ambient sound enhancement DSP parameters at the mobile computing device from the remote server (¶0025 and ¶0041. “Block S104 can store the hearing profile remotely, such as within an account assigned to the user and stored on a remote server.” “Block S130 can download the sound profile from a remote server.”).
	As to claim 14, Selig discloses wherein: the at least one set of calculated ambient sound enhancement DSP parameters is stored locally on the mobile computing device (¶0025 and ¶0041. “Block S104 can then store the hearing profile with one or more device-related assignments locally on the mobile computing device.”); and 
retrieving the at least one set of calculated ambient sound enhancement DSP parameters comprises accessing a local storage of the mobile computing device (¶0025 and ¶0041. “Block S130 can retrieve the particular sound profile from a set of sound profiles stored locally on the user's mobile computing device.”).
	As to claim 15, Selig discloses wherein calculating the at least one set of ambient sound enhancement DSP parameters is performed on a remote server (¶0016, Figs. 1-2. “In yet another example implementation, Blocks of the method S100 are implemented by a remote server.”),
	As to claim 16, Selig discloses wherein calculating the at least one set of ambient sound enhancement DSP parameters is performed by a processor of the user's mobile computing device (¶0016, Figs 1-2. “For example, a smartphone (i.e., mobile .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Selig, as applied to claim 7 above, in view of Nguyen et al. (US 2017/0230769 A1) hereinafter “Nguyen.”
	As to claim 9, Selig does not expressly disclose wherein the hearing test is one or more of a masked threshold test (MT test), a pure tone threshold test (PTT test), a 
	Selig in view of Nguyen discloses wherein the hearing test is one or more of a masked threshold test (MT test), a pure tone threshold test (PTT test), a psychophysical tuning curve test (PTC test), or a cross frequency simultaneous masking test (xF-SM test) (Nguyen, ¶0030. Pure-tone threshold test for testing user hearing.).
Selig and Nguyen are analogous art because they are from the same field of endeavor with respect to hearing assistance.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a PTT test, as taught by Nguyen. The motivation would have been (Nguyen, ¶0030).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Selig.
As to claim 12, Selig discloses the at least one set of calculated ambient sound enhancement DSP parameters includes one or more ratio values and gain values (¶0062. “A transformation of the audio signal specified in a sound profile can define compression and/or gain parameters for one or more frequencies within the audio signal.”).
	Selig does not expressly disclose the sound enhancement algorithm is a multiband dynamic processor.
	However, Selig discloses dynamic processing (“Block S130 can therefore select and/or adjust the sound profile dynamically according to any one or more of the user's
hearing profile, the user's location, the user's demographic, a quality of audio -based
hardware of one or more devices implementing the method S100 (e.g., the user's mobile
computing device, the peripheral device, and/or the audio device), a vital quality of one
or more devices implementing the method S100 (e.g., remaining battery life in the

¶0047). Selig also discloses modifying multiple frequency bands of the audio signal (“Block S140 functions to apply the sound profile an the user's hearing profile to the audio signal, thereby modifying the audio signal to accommodate both the user's hearing ability (as defined in the user's hearing profile) and the user's current audio scenario (as defined by the selected sound profile). In particular, Block S140 can attenuate, amplify, and/or leave unchanged one or more channels (i.e., frequency bands) of the audio signal according to the combination of the hearing profiles and the selected sound profile,” “In one example, Block S140 applies--to the to the audio signal--a first equalizer setting specified by the particular sound profile and a second equalizer setting specified by the user's hearing profile,” and “In yet another example, a transformation of the audio signal specified in a sound profile can define compression and/or gain parameters for one or more frequencies within the audio signal, and Block $140 can decompose the audio signal into various frequency bands (i.e., frequency channels) and apply a particular transformation specified in the sound profile to each corresponding frequency
band.” see 40062).
While a multiband dynamic processor is not explicitly disclosed, Selig does disclose the same functionality of dynamically processing an audio signal across multiple frequency bands.
Before the effective filing date of the invention, one of ordinary skill in the art
would have found it obvious that a multiband dynamic processor could be substituted.
The motivation being they perform the same functions.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Selig in view of Christoph et al. (US 2008/0285775 A1) hereinafter “Christoph.”
claim 17, Selig does not expressly disclose wherein the hearing test measures masking threshold curves within a range of frequencies from 250 Hz to 12 kHz.
Selig in view of Christoph discloses wherein the hearing test measures masking threshold curves within a range of frequencies from 250 Hz to 12 kHz (Christoph, ¶0071 and ¶0075, Figs. 4-5. “Test signals and masking noises are offered to different test subjects of different age and sex. If the shape, bandwidth, amplitude and/or frequency of the maskers is changed in such a manner that the test signals, which are frequently sinusoidal just become audible, the masking threshold for simultaneous masking can be determined over the entire bandwidth of the audible range, i.e., essentially for frequencies between 20 Hz and 20 kHz.” Entire frequency includes range of 250 Hz to 12 kHz. Adjusting range is a simple design choice and no explanation for why the claimed range is better than any other is disclosed in the specification. Fig. 5 further shows the level of audibility ranging from approximately 250 Hz to 12 kHz.).
Selig and Christoph are analogous art because they are from the same field of endeavor with respect to sound tuning.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to test using a masker, as taught by Christoph. The motivation would have been to test over critical bands (Christoph, ¶0044-0045).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Selig, as applied to claim 1 above, in view of Apfel et al. (US 2011/0200215 A1) hereinafter “Apfel.”
	As to claim 18, Selig does not expressly disclose wherein the at least one set of calculated ambient sound enhancement DSP parameters is determined via one or more of: a best fit of the user hearing profile with previously inputted hearing data within a 
	Selig in view of Apfel discloses wherein the at least one set of calculated ambient sound enhancement DSP parameters is determined via one or more of: a best fit of the user hearing profile with previously inputted hearing data within a database; or a fitted mathematical function derived from plotted hearing and DSP parameter data (Apfel, ¶0027. “Processor 154 may iteratively compare the sound sample to each value in lookup table 162 to select a best fit hearing aid profile. In some instances, the values in lookup table 162 may represent multiple parameters of a previously recorded sound sample, and the best fit may be based on a comparison of corresponding parameters of the current sound sample relative to those of the previously recorded sound sample.” Best fit used to determine parameters. Selig, ¶0042 further discloses “Block S130 can populate the set of audio profiles by generating new audio profiles based on user audio adjustments made during identified use scenarios classified as new or more-specific audio types.”).
Selig and Apfel are analogous art because they are from the same field of endeavor with respect to user hearing profiles.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use best fit, as taught by Apfel. The motivation would have been to select the appropriate processing for the incoming sound when the acoustic environment has changed (Apfel, ¶0027).
	As to claim 19, Selig in view of Apfel discloses wherein the parameters associated with the best fit of the user hearing profile and the previously inputted hearing data are selected to correspond to a user's parameters (Apfel, ¶0027. “Processor 154 may iteratively compare the sound sample to each value in lookup table 162 to select a best fit hearing aid profile. In some instances, the values in lookup table 162 may Selig, ¶0042 further discloses “Block S130 can populate the set of audio profiles by generating new audio profiles based on user audio adjustments made during identified use scenarios classified as new or more-specific audio types.”).
	The motivation is the same as claim 18 above.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Selig in view of Apfel, as applied to claim 18 above, and further in view of Grace-Martin (Grace-Martin, Karen. "Assessing the Fit of Regression Models." The Analysis Factor, 1 Apr. 2018, web.archive.org/web/20180401032719/www.theanalysisfactor.com/assessing-the-fit-of-regression-models/.).
	As to claim 20, Selig in view of Apfel does not expressly disclose where the best fit is determined by one or more of average Euclidean distance and root mean square difference.
	Selig in view of Apfel discloses where the best fit is determined by one or more of average Euclidean distance and root mean square difference (Grace-Martin, under “RMSE”.)
Selig, Apfel and Grace-Martin are analogous art because they are from the same field of endeavor with respect to analyzing data.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use RMSE, as taught by Grace-Martin. The motivation would have been that it is a well-known calculation for analyzing best fit of data.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




/JAMES K MOONEY/Primary Examiner, Art Unit 2654